                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 WILLIAM D. HAMBY, JR.,                             )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   NO. 3:20-cv-00028
                                                    )
 HUGH T. AMMERMAN, et al.,                          )   JUDGE CAMPBELL
                                                    )
         Defendants.                                )


                                 MEMORANDUM AND ORDER

       Plaintiff William D. Hamby, Jr., an inmate at the Morgan County Correctional Complex in

Wartburg, Tennessee, has filed a pro se complaint under 42 U.S.C. § 1983. (Doc. No. 1.)

Unfortunately, Plaintiff did not pay the required filing fee when he filed his complaint, and 28

U.S.C. § 1915(g) bars him from proceeding as a pauper because he has had at least three prior

filings dismissed for failure to state a claim and does not allege that he is under imminent danger

of serious physical injury. (See Memorandum and Order, Doc. No. 5, finding that Section 1915(g)

applies and imminent danger not alleged). “In no event” is an inmate allowed to proceed as a

pauper under such circumstances. 28 U.S.C. § 1915(g); Vandiver v. Prison Health Servs., Inc., 727

F.3d 580, 585 (6th Cir. 2013).

       Accordingly, by Order entered February 18, 2020, the Court gave Plaintiff 28 days in which

to pay the full filing fee and warned him that failure to do so would result in the dismissal of his

case for want of prosecution and the assessment of the fee against him. (Doc. No. 5.) To date, well

past the 28-day deadline, Plaintiff has failed to pay the filing fee or request an extension of time in

which to do so. Dismissal of this action is therefore required.




      Case 3:20-cv-00028 Document 6 Filed 04/29/20 Page 1 of 3 PageID #: 16
       Federal Rule of Civil Procedure 41(b) states that, “[i]f the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any claim

against it.” Fed. R. Civ. P. 41(b). Moreover, “[i]t is clear that the district court [has] the power

under Rule 41(b), Fed. R. Civ. P., to enter a sua sponte order of dismissal.” Carter v. City of

Memphis, 636 F.2d 159, 161 (6th Cir. 1980) (citing Link v. Wabash R.R. Co., 370 U.S. 626 (1962)).

Dismissal of this action is appropriate in view of Plaintiff’s fault in failing to comply with the

Court’s Order, despite having been warned that such failure could lead to dismissal. Choate v.

Emerton, No. 2:16-cv-00037, 2018 WL 3656505, at *2 (M.D. Tenn. Aug. 2, 2018), report and

recommendation adopted, 2018 WL 4076955 (M.D. Tenn. Aug. 27, 2018). Dismissal under Rule

41(b) can be either with or without prejudice. In view of Plaintiff’s pro se status, as well as the

preference for disposing of cases on their merits, the Court finds dismissal without prejudice to be

the appropriate disposition here. See id. (citing Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 591

(6th Cir. 2011)).

       Accordingly, this action is DISMISSED WITHOUT PREJUDICE and the $400.00 filing

fee is hereby ASSESSED against Plaintiff. See In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

Payment shall be made as follows:

       The warden of the facility in which Plaintiff is currently housed, as custodian of Plaintiff’s

trust account, is DIRECTED to submit to the Clerk of Court, as an initial payment, the greater of:

(a) 20% of the average monthly deposits to Plaintiff’s credit at the jail; or (b) 20% of the average

monthly balance to Plaintiff’s credit for the six-month period immediately preceding the filing of

the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the custodian shall submit 20% of Plaintiff’s

preceding monthly income (or income credited to the plaintiff for the preceding month), but only

when the balance in his account exceeds $10.00. 28 U.S.C. § 1915(b)(2). Payments shall continue



                                                 2

     Case 3:20-cv-00028 Document 6 Filed 04/29/20 Page 2 of 3 PageID #: 17
until the $400.00 filing fee has been paid in full to the Clerk of Court. 28 U.S.C. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the Warden of the facility in which

Plaintiff is currently housed to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining

to the payment of the filing fee. If Plaintiff is transferred from his present place of confinement,

the custodian must ensure that a copy of this Order follows the plaintiff to his new place of

confinement, for continued compliance with the Order. All payments made pursuant to this Order

must be submitted to the Clerk of Court for the United States District Court for the Middle District

of Tennessee, 801 Broadway, Nashville, TN 37203.

       It is so ORDERED.



                                              ____________________________________
                                              WILLIAM L. CAMPBELL, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                 3

     Case 3:20-cv-00028 Document 6 Filed 04/29/20 Page 3 of 3 PageID #: 18
